Name: Council Regulation (EC) NoÃ 893/2007 of 23Ã July 2007 on the conclusion of a Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Asia and Oceania;  European construction
 Date Published: nan

 7.8.2007 EN Official Journal of the European Union L 205/1 COUNCIL REGULATION (EC) No 893/2007 of 23 July 2007 on the conclusion of a Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Community has negotiated with the Republic of Kiribati a Fisheries Partnership Agreement providing Community vessels with fishing opportunities in the waters over which Kiribati has sovereignty or jurisdiction in respect of fisheries. (2) As a result of those negotiations, a new Fisheries Partnership Agreement was initialled on 19 July 2006. (3) It is in the Community's interest to approve that Agreement. (4) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows:  purse seine vessels France: Spain: 27 % of available licences 73 % of available licences  long-liners: Spain: Portugal: six vessels six vessels If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State. Article 3 The Member States whose vessels fish under the Agreement referred to in Article 1 shall notify the Commission of the quantities of each stock caught within the Kiribati fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (1). Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 5 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) OJ L 73, 15.3.2001, p. 8. FISHERIES PARTNERSHIP AGREEMENT between the European Community on the one hand, and the Republic of Kiribati, on the other THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, of the one part, and THE REPUBLIC OF KIRIBATI, hereinafter referred to as Kiribati, of the other part, hereinafter referred to as the parties, CONSIDERING the close working relationship between the Community and Kiribati, particularly in the context of the Cotonou Agreement, and their mutual desire to intensify that relationship, CONSIDERING the desire of the two parties to promote the sustainable exploitation of fisheries resources by means of cooperation, HAVING REGARD TO the United Nations Convention on the Law of the Sea and to the United Nations Fish Stock Agreement, RECOGNISING that Kiribati exercises its sovereign rights or jurisdiction over a zone extending up to 200 nautical miles from the baselines in accordance with the United Nations Convention on the Law of the Sea, AWARE of the importance of the principles established by the Code of Conductfor responsible fisheries adopted at the FAO Conference in 1995, DETERMINED to cooperate, in their mutual interest, in promoting the introduction of responsible fisheries to ensure the long-term conservation and sustainable exploitation of marine living resources, CONVINCED that such cooperation must take the form of initiatives and measures which, whether taken jointly or separately, are complementary and ensure consistent policies and synergy of effort, INTENDING, to these ends, to commence a dialogue on the sectoral fisheries policy adopted by the Government of Kiribati and to identify the appropriate means of ensuring that this policy is effectively implemented and that economic operators and civil society are involved in the process, DESIROUS of establishing terms and conditions governing the fishing activities of Community vessels in Kiribati waters and Community support for the introduction of responsible fishing in those waters, RESOLVED to pursue closer economic cooperation in the fishing industry and related activities through the setting up and development of joint enterprises involving companies from both parties, HEREBY AGREE AS FOLLOWS: Article 1 Scope This Agreement establishes the principles, rules and procedures governing: (a) economic, financial, technical and scientific cooperation in the fisheries sector with a view to promoting responsible fishing in Kiribati waters to ensure the conservation and sustainable exploitation of fisheries resources and develop the Kiribati fisheries sector; (b) the conditions governing access by Community fishing vessels to Kiribati waters; (c) cooperation on the arrangements for policing fisheries in Kiribati waters with a view to ensuring that the above rules and conditions are complied with, that the measures for the conservation and management of fish stocks are effective and that illegal, unreported and unregulated fishing (IUU fishing) is prevented; (d) partnerships between companies aimed at developing economic activities in the fisheries sector and related activities, in the common interest. Article 2 Definitions For the purposes of this Agreement: (a) Kiribati authorities means the Government of Kiribati; (b) Community authorities means the European Commission; (c) Kiribati waters means the waters over which Kiribati has sovereignty or jurisdiction; (d) Fishing means the actual or attempted fishing, catching, taking, killing or harvesting of fish, and includes any other activity which may reasonably be expected to result in the fishing or attempted fishing or catching, taking, killing or harvesting of fish, or any operation in support of or in preparation of any of the foregoing activity; (e) fishing vessel means any vessel used or adapted for use for fishing commercially and including craft, support vessels, helicopters and light aircrafts used in fisheries operations; (f) Community vessel means a fishing vessel flying the flag of a Member State of the Community and registered in the Community; (g) joint enterprise means a commercial company set up in Kiribati by vessel owners or national enterprises from the parties in order to engage in fishing or related activities; (h) Joint Committee means a committee made up of representatives of the Community and Kiribati whose functions are described in Article 9 of this Agreement; (i) transhipment means the transfer in port of some or all of the catch from one fishing vessel to another fishing vessel; (j) shipowner means any person legally responsible for a fishing vessel who is in charge of and controls it; (k) ACP seamen means any seamen who are nationals of a non-European signatory to the Cotonou Agreement. To this end, a Kiribati seaman is an ACP seaman. Article 3 Principles and objectives underlying the implementation of this Agreement 1. The parties hereby undertake to promote responsible fishing in Kiribati waters on the basis of the principles laid down in the FAO's Code of Conduct for responsible fisheries and the principle of non-discrimination between the different fleets fishing in those waters without prejudice to agreements concluded between developing countries within a geographical region, including reciprocal fisheries agreements. 2. The parties shall cooperate with a view to monitoring the results of the implementation of a sectoral fisheries policy adopted by the Government of Kiribati and shall initiate a policy dialogue on the necessary reforms. They shall consult with a view to adopting potential measures in this area. 3. The parties shall also cooperate in carrying out evaluations of measures, programmes and actions implemented on the basis of this Agreement. The results of the evaluations shall be analysed by the Joint Committee provided for in Article 9. 4. The parties hereby undertake to ensure that this Agreement is implemented in accordance with the principles of good economic and social governance, respecting the state of fish stocks. 5. The employment of Kiribati and/or ACP seamen on board Community vessels shall be governed by the International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work, which shall apply as of right to the corresponding contracts and general terms of employment. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. Article 4 Scientific cooperation 1. During the period covered by this Agreement, the Community and Kiribati shall monitor the state of resources in the Kiribati fishing zone. 2. Based on the best available scientific advice, the Parties shall consult each other within the Joint Committee provided for in Article 9 and, where necessary and by mutual agreement, take measures to ensure the sustainable management of fisheries resources. 3. The Parties shall consult each other, either directly or within the regional and international organisations concerned, to ensure the management and conservation of highly migratory resources in the region, and to cooperate in the relevant scientific research. Article 5 Access by Community vessels to fisheries in Kiribati waters 1. Kiribati undertakes to authorise Community vessels to engage in fishing activities in its fishing zone in accordance with this Agreement, including the Protocol and Annex thereto. 2. The fishing activities governed by this Agreement shall be subject to the laws and regulations in force in Kiribati. The Kiribati authorities shall notify the Commission of any amendments to that legislation and to any other legislation which may have an impact on fishing legislation. 3. Kiribati shall assume responsibility for the effective application of the fisheries monitoring provisions in the Protocol. Community vessels shall cooperate with the Kiribati authorities responsible for carrying out such monitoring. The steps taken by Kiribati to regulate fishing in the interests of the conservation of fishery resources shall be based on objective and scientific criteria, including the precautionary approach. They shall apply without discrimination both to Community, Kiribati and foreign vessels, without prejudice to agreements concluded between developing countries within a single geographical region, including reciprocal fisheries agreements 4. The Community undertakes to take all the appropriate steps required to ensure that its vessels comply with this Agreement and the legislation governing fisheries in the waters over which Kiribati has jurisdiction. Article 6 Licences 1. Community vessels may fish in the Kiribati fishing zone only if they have a valid fishing licence issued under this Agreement. 2. The procedure for obtaining a fishing licence for a vessel, the taxes applicable and the method of payment to be used by shipowners shall be as set out in the Annex to the Protocol. Article 7 Financial contribution 1. The Community shall grant Kiribati a financial contribution in accordance with the terms and conditions laid down in the Protocol and Annexes. This single contribution shall be composed of two related elements, namely: (a) access by Community vessels to Kiribati fisheries; and (b) the Community's financial support for promoting responsible fishing and the sustainable exploitation of fisheries resources in Kiribati waters. 2. The component of the financial contribution referred to in the above paragraph shall be determined and managed in the light of objectives identified by common accord between the parties in accordance with the Protocol, to be achieved in the context of the sectoral fisheries policy drawn up by the Government of Kiribati and an annual and multiannual programme for its implementation. 3. The financial contribution granted by the Community shall be paid each year in accordance with the Protocol and subject to this Agreement and the Protocol in the event of any change to the amount of the contribution as a result of: (a) unusual circumstances, other than natural phenomena, preventing fishing activities in Kiribati waters; (b) a reduction in the fishing opportunities granted to Community vessels, made by mutual agreement for the purposes of managing the stocks concerned, where this is considered necessary for the conservation and sustainable exploitation of resources on the basis of the best available scientific advice; (c) an increase in the fishing opportunities granted to Community vessels, made by mutual agreement between the parties where the best available scientific advice concurs that the state of resources so permits; (d) a reassessment of the terms of Community financial support for implementing a sectoral fisheries policy in Kiribati, where this is warranted by the results of the annual and multiannual programming observed by both parties; (e) termination of this Agreement under Article 12; (f) suspension of the application of this Agreement under Article 13. Article 8 Promoting cooperation among economic operators and in civil society 1. The parties shall encourage economic, scientific and technical cooperation in the fisheries sector and related sectors. They shall consult one another with a view to coordinating the different measures that might be taken to this end. 2. The parties shall encourage exchanges of information on fishing techniques and gear, preservation methods and the industrial processing of fisheries products. 3. The parties shall endeavour to create conditions favourable to the promotion of relations between enterprises from the parties in the technical, economic and commercial spheres, by encouraging the establishment of an environment favourable to the development of business and investment. 4. The parties shall undertake to implement an action plan between Kiribati and Community operators, with the aim of developing local landings of Community vessels. 5. The parties shall encourage, in particular, the setting-up of joint enterprises in their mutual interest which shall systematically comply with Kiribati and Community legislation. Article 9 Joint Committee 1. A Joint Committee shall be set up to monitor the application of this Agreement. The Joint Committee shall perform the following functions: (a) monitoring the performance, interpretation and application of this Agreement and, in particular, the definition of the annual and multiannual programming referred to in Article 7(2) and evaluation of its implementation; (b) providing the necessary liaison for matters of mutual interest relating to fisheries; (c) acting as a forum for the amicable settlement of any disputes regarding the interpretation or application of the Agreement; (d) reassessing, where necessary, the level of fishing opportunities and, consequently, of the financial contribution; (e) any other function which the parties decide on by mutual agreement. 2. The Joint Committee shall meet in principle once a year, alternately in the Community and in Kiribati or in any other location agreed between parties, and shall be chaired by the party hosting the meeting. It shall hold a special meeting at the request of either of the parties. Article 10 Geographical area to which the Agreement applies This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community applies, under the conditions laid down in that Treaty, and, on the other, to the territory of Kiribati. Article 11 Duration This Agreement shall apply for six years from the date of its entry into force; it shall be renewable for additional periods of six years, unless notice of termination is given in accordance with Article 12. Article 12 Termination 1. This Agreement may be terminated by either party in the event of unusual circumstances such as the degradation of the stocks concerned, the discovery of a reduced level of exploitation of the fishing opportunities granted to Community vessels, or failure to comply with undertakings made by the parties with regard to combating illegal, unreported and unregulated fishing. 2. The party concerned shall notify the other party of its intention to withdraw from the Agreement in writing at least six months before the date of expiry of the initial period or each additional period. 3. Dispatch of the notification referred to in the previous paragraph shall open consultations by the parties. 4. Payment of the financial contribution referred to in Article 7 for the year in which the termination takes effect shall be reduced proportionately and pro rata temporis. Article 13 Suspension 1. Application of this Agreement may be suspended at the initiative of one of the parties in the event of a serious disagreement as to the application of provisions laid down in the Agreement. Suspension of application of the Agreement shall require the interested party to notify its intention in writing at least three months before the date on which suspension is due to take effect. On receipt of this notification, the parties shall enter into consultations with a view to resolving their differences amicably. 2. Payment of the financial contribution referred to in Article 7 shall be reduced proportionately and pro rata temporis, according to the duration of the suspension. Article 14 Protocol and Annex The Protocol and the Annex shall form an integral part of this Agreement. Article 15 National law The activities of Community vessels operating in Kiribati waters shall be governed by the applicable law in Kiribati, unless otherwise provided in this Agreement, the Protocol and the Annex and appendices thereto. Article 16 Review clause During the third year of application of this Agreement, the parties may review the provisions of the Agreement, and where necessary, make amendments. Article 17 Repeal This Agreement, on the date of its entry into force, repeals and replaces the Agreement between the European Community and the Republic of Kiribati on fishing off the coast of Kiribati of 16 September 2003. Article 18 Entry into force This Agreement, drawn up in duplicate in the Bulgarian, Czech, Estonian, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic, shall enter into force on the date on which the parties notify each other that their procedures have been completed. PROTOCOL setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Kiribati for the period from 16 September 2006 to 15 September 2012 Article 1 Period of application and fishing opportunities 1. Kiribati shall grant annual fishing licences to Community tuna fishing vessels pursuant to Article 6 of the Agreement within the limits established by the Palau Arrangement for the Management of the Western Pacific Purse Seine Fishery, hereinafter referred to as the Palau Arrangement. 2. For a period of six years starting on 16 September 2006, the fishing opportunities granted under Article 5 of the Agreement shall be as follows: Highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention)  purse seine vessels: 4 vessels,  longliners: 12 vessels. 3. Starting from the second year of application of the Protocol and without prejudice to Articles 9(d) of the Agreement and 4 of the Protocol, at the request of the Community, the number of fishing licences for purse seine vessels granted in Article 1(2) of the Protocol may be increased, if resources permit and in accordance with the Palau Arrangement yearly limitations and with an appropriate tuna stock assessment based on objective and scientific criteria, including the Western and Central Pacific Tuna Fishery Overview and Status of Stocks published yearly by the Secretariat of the Pacific Community. 4. Paragraph 1, 2 and 3 shall apply subject to Articles 4 and 5 of this Protocol. 5. Community vessels may fish in Kiribati waters only if they are in possession of a valid fishing licence issued under this Protocol in accordance with the Annex to this Protocol. Article 2 Financial contribution  Methods of payment 1. The financial contribution referred to in Article 7 of the Agreement shall comprise, for the period referred to in Article 1, an annual amount of EUR 416 000 equivalent to a reference tonnage of 6 400 tonnes per year and a specific amount of EUR 62 400 per year for the support and implementation of initiatives taken in the context of the Kiribati sectoral fisheries policy. This specific amount shall be an integral part of the single financial contribution defined in Article 7 of the Agreement. 2. Paragraph 1 shall apply subject to Articles 4, 5 and 7 of this Protocol. 3. The Community shall pay the sum of the amounts referred to in paragraph 1, EUR 478 400 each year during the period of application of this Protocol. 4. If the overall quantity of catches by Community vessels in Kiribati waters exceeds 6 400 tonnes per year as provided in the Article 2.1 of the Protocol, the amount of the financial contribution, as provided in the Article 2.1 of the Protocol, (EUR 416 000) shall be increased by EUR 65 for each additional tonne caught. However, the total annual amount paid by the Community shall not be more than twice the amount indicated in paragraph 3 (EUR 956 800). Where the quantities caught by Community vessels exceed the quantities corresponding to twice the total annual amount, the amount due for the quantity exceeding that limit shall be paid the following year. 5. Payment of the financial contribution referred to in paragraph 1 shall be made no later than 30 June 2007 for the first year and no later than 30 June 2008, 2009, 2010, 2011 and 2012 for the following years. 6. Subject to Article 7, the Kiribati authorities shall have full discretion regarding the use to which this financial contribution is put. 7. The share of the financial contribution indicated in Article 7(1) of this Protocol shall be paid into the Kiribati Government account No 4 with the ANZ Bank of Kiribati, Ltd, Betio, Tarawa (Fisheries Development Fund) opened for the Kiribati Government by the Ministry of Finance. The remaining share of the financial contribution shall be paid into the Kiribati Government account No 1 with the ANZ Bank of Kiribati, Ltd, Betio, Tarawa opened for the Kiribati Government by the Ministry of Finance. 8. The financial contribution concerning the measures set out in the Article 5 of the previous protocol which have not been paid at its expiring date shall be paid under the present protocol. Article 3 Cooperation on responsible fishing  Annual scientific meeting 1. The parties hereby undertake to promote responsible fishing in Kiribati waters on the basis of the principles laid down in the FAO's Code of Conduct for responsible fisheries and the principle of non-discrimination between the different fleets fishing in those waters. 2. During the period covered by this Protocol, the Community and the Kiribati authorities shall monitor the state of resources in the Kiribati fishing zone. 3. In accordance with Article 4 of the Agreement, the parties, based on the conclusions of the annual meeting of the members to the Palau Arrangement and on the yearly assessment of stocks done by the Secretariat of the Pacific Community, shall consult each other within the Joint Committee provided for in Article 9 where appropriate after a scientific meeting. Kiribati may, in agreement with the Community, take measures to ensure the sustainable management of fisheries resources concerning the activities of Community vessels. Article 4 Review of fishing opportunities by mutual agreement 1. The fishing opportunities referred to in Article 1 may be increased by mutual agreement provided that the conclusions of the annual meeting of the Palau Arrangement members and the annual review of the status of stocks made by the Secretariat of the Pacific Community confirm that such an increase will not endanger the sustainable management of Kiribati resources. In this case the financial contribution referred to in Article 2(1) shall be increased proportionately and pro rata temporis. However, the total amount of the financial contribution paid by the European Community shall not be more than twice the amount indicated in Article 2(1). Where the quantities caught by Community vessels exceed twice the quantities corresponding to the adjusted total annual amount, the amount due for the quantity exceeding that limit shall be paid the following year. 2. Conversely, if the parties agree to adopt a reduction in the fishing opportunities provided for in Article 1, the financial contribution shall be reduced proportionately and pro rata temporis. 3. The allocation of the fishing opportunities among different categories of vessels may also be reviewed by mutual agreement between the parties, provided that any changes comply with recommendations made by the scientific meeting referred to in Article 3 regarding the management of stocks liable to be affected by such redistribution. The parties shall agree on the corresponding adjustment of the financial contribution where the redistribution of fishing opportunities so warrants. Article 5 Non tuna fishing opportunities 1. Should Community vessels be interested in fishing activities which are not indicated in Article 1, the parties shall consult each other before any authorisation is granted by the Kiribati authorities. Where appropriate, the parties shall agree on the conditions applicable to these new fishing opportunities and, if necessary, make amendments to this Protocol and to the Annex. 2. At the request of one of the parties, they shall consult each other and determine on a case-by-case basis the relevant species, conditions and other parameters for conducting exploratory fishing in Kiribati waters. 3. The parties shall carry out exploratory fishing in accordance with parameters that shall be agreed by both parties in an administrative arrangement where appropriate. The authorisations for exploratory fishing may be agreed for a maximum period of three months. 4. If the parties conclude that the exploratory campaigns have achieved positive results, the Kiribati Government may allocate fishing opportunities for the new species to the Community fleet, until the expiry of this Protocol. The financial compensation referred to in Article 2(1) of the current Protocol shall consequently be increased. Article 6 Suspension and review of the payment of the financial contribution on grounds of force majeure 1. Where unusual circumstances, other than natural phenomena, prevent fishing activities in the Kiribati exclusive economic zone (EEZ), the European Community may suspend payment of the financial contribution provided for in Article 2(1), following consultations between the two parties within a period of two months following the request of one of the parties, and provided that the Community has paid in full any amounts due at the time of suspension. 2. Payment of the financial contribution shall resume as soon as the parties find, by mutual agreement following consultations, that the circumstances preventing fishing activities are no longer present and/or that the situation allows a resumption of fishing activities. 3. The validity of the licences granted to Community vessels under Article 6 of the Agreement shall be extended by a period equal to the period during which fishing activities were suspended. Article 7 Promotion of responsible fishing in Kiribati waters 1. 30 % of the total amount of the financial contribution fixed in Article 2 shall be allocated the first year to the support and implementation of initiatives taken in the context of the sectoral fisheries policy drawn up by the Government of Kiribati. This percentage is fixed at 40 % the second year and at 60 % the year thereafter. Kiribati shall manage the corresponding amount in the light of objectives identified by mutual agreement between the parties, and the annual and multiannual programming to attain them. 2. For the purposes of paragraph 1, as soon as this Protocol enters into force and no later than three months after that date, the Community and Kiribati shall agree, within the Joint Committee provided for in Article 9 of the Agreement, on a multiannual sectoral programme and detailed implementing rules covering, in particular: (a) annual and multiannual guidelines for using the percentage of the financial contribution referred to in paragraph 1 and its specific amounts for the initiatives to be carried out in 2007; (b) the objectives, both annual and multiannual, to be achieved with a view to promoting responsible fishing and sustainable fisheries, taking account of the priorities expressed by Kiribati in its national fisheries policy and other policies relating to or having an impact on the introduction of responsible fishing and sustainable fisheries; (c) criteria and procedures for evaluating the results obtained each year. 3. Any proposed amendments to the multiannual sectoral programme or of the use of the specific amounts for the initiatives to be carried out in 2007 must be approved by both parties within the Joint Committee. 4. Each year, Kiribati shall allocate the share corresponding to the percentage referred to in paragraph 1 with a view to implementing the multiannual programme. For the first year of application of the Protocol, that allocation must be notified to the Community at the time when the multiannual sectoral programme is approved within the Joint Committee. For each year of application of the Protocol thereafter, Kiribati shall notify the Community of the allocation no later than 1 March of the year concerned. 5. Where the annual evaluation of the progress made in implementing the multiannual sectoral programme so warrants, the European Community may ask for the financial contribution referred to in Article 2(1) of this Protocol to be readjusted with a view to bringing the actual amount of financial resources allocated to implementation of the programme into line with its results. Article 8 Disputes  suspension of application of the Protocol 1. Any dispute between the parties over the interpretation of this Protocol or its application shall be the subject of consultations between the parties within the Joint Committee provided for in Article 9 of the Agreement, in a special meeting if necessary. 2. Without prejudice to Article 9, application of the Protocol may be suspended at the initiative of one party if the dispute between the two parties is deemed to be serious and if the consultations held within the Joint Committee under paragraph 1 have not resulted in an amicable settlement. 3. Suspension of application of the Protocol shall require the interested party to notify its intention in writing at least three months before the date on which suspension is due to take effect. 4. In the event of suspension, the parties shall continue to consult with a view to finding an amicable settlement to their dispute. Where such settlement is reached, application of the Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which application of the Protocol was suspended. Article 9 Suspension of application of the Protocol on grounds of non-payment Subject to Article 6, if the Community fails to make the payments provided for in Article 2, application of this Protocol may be suspended on the following terms: (a) The competent Kiribati authorities shall notify the European Commission of the non-payment. The latter shall make the necessary verifications and, where necessary, transmit the payment within no more than 60 working days of the date of receipt of the notification. (b) If no payment is made and non-payment is not adequately justified within the period provided for in Article 2(6) of this Protocol, the competent Kiribati authorities shall be entitled to suspend application of the Protocol. They shall inform the European Commission of such action forthwith. (c) Application of the Protocol shall resume as soon as the payment concerned has been made. Article 10 National law The activities of Community vessels operating in Kiribati waters under this Protocol shall be governed by the applicable law in Kiribati, unless otherwise provided in the Agreement, this Protocol and the Annex and appendices hereto. Article 11 Review clause During the third year of application of this Protocol, its Annex and its appendices, the parties may review the provisions of the Protocol, the Annex and the appendices and, where necessary, make amendments. Article 12 Repeal The Annex to the Agreement between the European Economic Community and Republic of Kiribati on fishing off the coast of Kiribati is hereby repealed and replaced by this Protocol. Article 13 Entry into force 1. This Protocol with its Annex and Appendix shall enter into force on the date on which the parties notify each other of the completion of the procedures necessary for that purpose. 2. It shall apply with effect from 16 September 2006.